

115 S1247 IS: Teacher Loan Repayment Act of 2017
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1247IN THE SENATE OF THE UNITED STATESMay 25, 2017Mr. Hatch (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for loan repayment for teachers in high-need schools. 
	
 1.Short titleThis Act may be cited as the Teacher Loan Repayment Act of 2017.
		2.Loan repayment for teachers
 (a)SunsetsThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended— (1)in section 420O—
 (A)by striking Beginning and inserting (a) In general.—Beginning; and (B)by adding at the end the following:
						
 (b)SunsetBeginning on the date of enactment of the Teacher Loan Repayment Act of 2017, the Secretary shall not award funds under this subpart for new TEACH Grants.; (2)in section 428J, by adding at the end the following:
					
 (i)SunsetBeginning on the date of enactment of the Teacher Loan Repayment Act of 2017, the Secretary shall not enter into a new agreement to assume the obligation to repay a qualified loan amount under this section.;
 (3)in section 428K— (A)by redesignating subsection (h) as subsection (i); and
 (B)by inserting after subsection (g) the following:  (h)SunsetBeginning on the date of enactment of the Teacher Loan Repayment Act of 2017, the Secretary shall not enter into a new agreement to forgive a qualified loan amount under this section.; and
 (4)in section 460, by adding at the end the following:  (i)SunsetBeginning on the date of enactment of the Teacher Loan Repayment Act of 2017, the Secretary shall not enter into a new agreement to cancel the obligation to repay a qualified loan amount under this section..
 (b)Loan repayment for teachersTitle IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended by adding at the end the following:
				
					JLoan repayment for teachers
						499A.Loan repayment for teachers
 (a)PurposeThe purpose of this section is to encourage highly qualified individuals to enter and continue in the teaching profession, and to ensure qualified effective teachers are encouraged to work in high-need schools.
 (b)DefinitionsIn this section: (1)Child with a disabilityThe term child with a disability has the meaning given the term in section 602 of the Individuals with Disabilities Education Act.
 (2)Student loanThe term student loan means a loan— (A)made, insured, or guaranteed under part B, except as provided in subparagraph (C);
 (B)made under part D or E, except as provided in subparagraph (C); or (C)made under section 428C or 455(g), to the extent that such loan was used to repay a Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, or a loan made under section 428 or 428H.
 (c)Program authorizedThe Secretary shall carry out a program under which the Department of Education shall assume the obligation to repay a student loan, by direct payments on behalf of a borrower to the holder of such loan, in accordance with subsection (e), for any borrower who—
 (1)is not in default on a loan for which the borrower seeks forgiveness; and (2)is employed as a full-time teacher for service in an academic year (including such a teacher employed by an educational service agency)—
 (A)in a public elementary school or secondary school, which, for the purpose of this paragraph and for that year—
 (i)has been determined by the Secretary (after consultation with the State educational agency of the State in which the school is located) to be a school in which the number of children meeting a measure of poverty under section 1113(a)(5) of the Elementary and Secondary Education Act of 1965, is not less than 40 percent of the total number of children enrolled in such school; and
 (ii)is in a school district served by a local educational agency that is eligible in such year for assistance pursuant to part A of title I of the Elementary and Secondary Education Act of 1965; or
 (B)in a public elementary school or secondary school or location operated by an educational service agency, which, for the purpose of this paragraph and for that year, has been determined by the Secretary (after consultation with the State educational agency of the State in which the educational service agency operates) to be a school or location in which the number of children taught who meet a measure of poverty under section 1113(a)(5) of the Elementary and Secondary Education Act of 1965, is not less than 40 percent of the total number of children taught at such school or location.
									(d)Special rules
 (1)ListIf the list of schools in which a teacher may perform service pursuant to subsection (c)(2) is not available before May 1 of any year, the Secretary may use the list for the year preceding the year for which the determination is made to make such service determination.
 (2)Continuing eligibilityAny teacher who performs service in a school during which time their service meets the requirements of subsection (c)(2) in any year, and, in a subsequent year, fails to meet the requirements of such subsection, may continue to teach in such school and shall be eligible for loan cancellation pursuant to this section in subsequent years.
 (3)Choice of loan repayment programAn individual who, on the date of enactment of the Teacher Loan Repayment Act of 2017, is participating in a loan repayment program under section 428J, 428K, or 460, may choose to continue to participate in such program or may enter into participation in the program under this section if eligible to participate in the program under this section.
								(e)Terms of loan repayment
 (1)Borrower agreementThe Secretary and an individual who desires to receive student loan repayment under this section shall enter into an agreement that includes a provision that to remain eligible to receive student loan repayment under this section, the individual shall remain employed in the school or location for which the individual gained eligibility for student loan repayment under this section.
								(2)Student loan payment amount
 (A)In generalIn the agreement described in paragraph (1), the Secretary shall agree to make a student loan payment for such individual of $250 a month for the first and second year of teaching, $300 a month for the third year of teaching, $350 a month for the fourth year of teaching, and $400 a month for the fifth and sixth year of teaching.
 (B)Maximum total amountThe maximum total amount of student loan payments made by the Secretary for an individual under this section shall be $23,400.
 (C)Remaining balanceAn individual shall enter repayment on any remaining principal and interest due on a student loan for which the Secretary has made payments under this section after the maximum total amount has been reached under subparagraph (B).
 (3)Beginning of paymentsNothing in this section shall authorize the Secretary to pay any amount to reimburse a borrower for any student loan payments made by such borrower prior to the date on which the Secretary entered into an agreement with the borrower under this subsection..